DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grbovic US 2007/0013332) in view of Robelin et al. (US 2014/0145531).

Regarding claim 1,
Grbovic discloses (fig. 1):
A thyristor rectifier (Fig. 1, all elements), in particular for an electric motor drive (30, M), comprising three thyristors (K1, K2, K3) and three diodes (D1, D2, D3, ¶0020), wherein the thyristors (K1, K2, K3) are connected to a positive rectifier output (upper side of DC Bus) and the three diodes (D1, D2, D3) are connected to a negative rectifier output (lower side of Dc Bus, ¶0026),

They do not disclose:
wherein the thyristor rectifier comprises an impedance and a capacitor arranged in series to each other, wherein the capacitor connects to the positive rectifier output and the impedance connects to the negative rectifier output and wherein the impedance is a NTC-resistor.

However, Robelin teaches (Fig. 3):
wherein the thyristor rectifier (Fig. 3, 14) comprises an impedance (30) and a capacitor (28) arranged in series to each other (in series to each other connected to ground, ¶0014), wherein the capacitor (28) connects to the positive rectifier output (connected to DC+) and the impedance connects (30) to the negative rectifier output (RRN, through ground) and wherein the impedance is a NTC-resistor (¶0014).

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the thyristor rectifier from Grbovic that has a partial active rectifier rectifying Ac voltage into DC voltage on a DC link (¶0020, ¶0026) and connect the NTC damper circuit from the DC link positive side to the DC link negative side in order to damp a Dc link with an NTC resistor as taught by Robelin (¶0014). This would enable the circuit to save costs using a partial active rectifier and improving reliability using the damped filter to prevent transients from destroying the system.

Regarding claim 2,
Grbovic discloses the above elements from claim 1.

They do not disclose:
wherein the impedance is directly connected to the negative rectifier output.

However, Robelin teaches (Fig. 3):
wherein the impedance (Fig. 3, NTC) is directly connected to the negative rectifier output (Negative DC rail, ¶0014).

Regarding claim 2, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the thyristor rectifier from Grbovic that has a partial active rectifier rectifying Ac voltage into DC voltage on a DC link (¶0020, ¶0026) and connect the NTC damper circuit from the DC link positive side to the DC link negative side in order to damp a Dc link with an NTC resistor as taught by Robelin (¶0014). This would enable the circuit to save costs using a partial active rectifier and improving reliability using the damped filter to prevent transients from destroying the system.

Regarding claim 3,
Grbovic discloses the above elements from claim 1.

They do not disclose:
wherein the capacitor is directly connected to the positive rectifier output.

However, Robelin teaches (Fig. 3):
wherein the capacitor (Fig. 3, 28) is directly connected to the positive rectifier output (DC+, ¶0014).

Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the thyristor rectifier from Grbovic that has a partial active rectifier rectifying Ac voltage into DC voltage on a DC link (¶0020, ¶0026) and connect the NTC damper circuit from the DC link positive side to the DC link negative side in order to damp a Dc link with an NTC resistor as taught by Robelin (¶0014). This would enable the circuit to save costs using a partial active rectifier and improving reliability using the damped filter to prevent transients from destroying the system.

Regarding claim 4,
Grbovic discloses (fig. 1):
to one circuit portion (Fig. 1, Zs) comprising at least a second impedance (Zs), said second impedance (Zs) connecting the positive rectifier output to the negative rectifier output (¶0028).

They do not disclose:
wherein a circuit portion comprising the impedance and the capacitor is arranged in parallel

However, Robelin teaches (Fig. 3):
wherein a circuit portion (Fig. 3, 28, 30, 32) comprising the impedance (30) and the capacitor (28) is arranged in parallel (on DC bus, ¶0014)

Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the thyristor rectifier from Grbovic that has a partial active rectifier rectifying Ac voltage into DC voltage on a DC link (¶0020, ¶0026) and connect the NTC damper circuit from the DC link positive side to the DC link negative side in order to damp a Dc link with an NTC resistor as taught by Robelin (¶0014). This would enable the circuit to save costs using a partial active rectifier and improving reliability using the damped filter to prevent transients from destroying the system.

Regarding claim 5,
Grbovic discloses (fig. 1):
wherein the thyristors (Fig. 1, K1, K2, K3) are directly connected to a positive rectifier output (positive Dc rail) and the three diodes (D1, D2, D3) are directly connected to a negative rectifier output (negative DC rail, ¶0020).

Regarding claim 6,
Grbovic discloses (fig. 1):
An electric motor drive (Fig. 1, 30, M) comprising a thyristor rectifier (Fig. 1, all elements, ¶0020-¶0021) according to claim 1.

Regarding claim 7,
Grbovic discloses the above elements from claim 2.

They do not disclose:
wherein the capacitor is directly connected to the positive rectifier output.

However, Robelin teaches (Fig. 3):
wherein the capacitor (Fig. 3, 28) is directly connected to the positive rectifier output (DC+, ¶0014).
Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the thyristor rectifier from Grbovic that has a partial active rectifier rectifying Ac voltage into DC voltage on a DC link (¶0020, ¶0026) and connect the NTC damper circuit from the DC link positive side to the DC link negative side in order to damp a Dc link with an NTC resistor as taught by Robelin (¶0014). This would enable the circuit to save costs using a partial active rectifier and improving reliability using the damped filter to prevent transients from destroying the system.

Regarding claim 8,
Grbovic discloses (fig. 1):
to one circuit portion (Fig. 1, Zs) comprising at least a second impedance (Zs), said second impedance (Zs) connecting the positive rectifier output to the negative rectifier output (¶0028).

They do not disclose:
wherein a circuit portion comprising the impedance and the capacitor is arranged in parallel

However, Robelin teaches (Fig. 3):
wherein a circuit portion (Fig. 3, 28, 30, 32) comprising the impedance (30) and the capacitor (28) is arranged in parallel (on DC bus, ¶0014)

Regarding claim 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the thyristor rectifier from Grbovic that has a partial active rectifier rectifying Ac voltage into DC voltage on a DC link (¶0020, ¶0026) and connect the NTC damper circuit from the DC link positive side to the DC link negative side in order to damp a Dc link with an NTC resistor as taught by Robelin (¶0014). This would enable the circuit to save costs using a partial active rectifier and improving reliability using the damped filter to prevent transients from destroying the system.

Regarding claim 9,
Grbovic discloses (fig. 1):
to one circuit portion (Fig. 1, Zs) comprising at least a second impedance (Zs), said second impedance (Zs) connecting the positive rectifier output to the negative rectifier output (¶0028).

They do not disclose:
wherein a circuit portion comprising the impedance and the capacitor is arranged in parallel

However, Robelin teaches (Fig. 3):
wherein a circuit portion (Fig. 3, 28, 30, 32) comprising the impedance (30) and the capacitor (28) is arranged in parallel (on DC bus, ¶0014)

Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the thyristor rectifier from Grbovic that has a partial active rectifier rectifying Ac voltage into DC voltage on a DC link (¶0020, ¶0026) and connect the NTC damper circuit from the DC link positive side to the DC link negative side in order to damp a Dc link with an NTC resistor as taught by Robelin (¶0014). This would enable the circuit to save costs using a partial active rectifier and improving reliability using the damped filter to prevent transients from destroying the system.

Regarding claim 10,
Grbovic discloses (fig. 1):
wherein the thyristors (Fig. 1, K1, K2, K3) are directly connected to a positive rectifier output (positive Dc rail) and the three diodes (D1, D2, D3) are directly connected to a negative rectifier output (negative DC rail, ¶0020).


Regarding claim 11,
Grbovic discloses (fig. 1):
wherein the thyristors (Fig. 1, K1, K2, K3) are directly connected to a positive rectifier output (positive Dc rail) and the three diodes (D1, D2, D3) are directly connected to a negative rectifier output (negative DC rail, ¶0020).

Regarding claim 12,
Grbovic discloses (fig. 1):
wherein the thyristors (Fig. 1, K1, K2, K3) are directly connected to a positive rectifier output (positive Dc rail) and the three diodes (D1, D2, D3) are directly connected to a negative rectifier output (negative DC rail, ¶0020).

Regarding claim 13,
Grbovic discloses (fig. 1):
An electric motor drive (Fig. 1, 30, M) comprising a thyristor rectifier (Fig. 1, all elements, ¶0020-¶0021) according to claim 2.

Regarding claim 14,
Grbovic discloses (fig. 1):
An electric motor drive (Fig. 1, 30, M) comprising a thyristor rectifier (Fig. 1, all elements, ¶0020-¶0021) according to claim 3.

Regarding claim 15,
Grbovic discloses (fig. 1):
An electric motor drive (Fig. 1, 30, M) comprising a thyristor rectifier (Fig. 1, all elements, ¶0020-¶0021) according to claim 4.

Regarding claim 16,
Grbovic discloses (fig. 1):
An electric motor drive (Fig. 1, 30, M) comprising a thyristor rectifier (Fig. 1, all elements, ¶0020-¶0021) according to claim 5.

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments pertaining to claims 1-16, applicant argues that Robelin does not teach a thyristor rectifier, although they do not teach thyristors, they teach a full wave bridge rectifier, the Grbovic reference teaches active rectifier with thyristors (K1, K2, K3, ¶0020).  Applicant further argues that Robelin does not teach an NTC damper circuit, However, This is explicitly shown in Figs. 1-6, and taught in ¶0013-¶0014 in the Robelin reference.  Applicant further argues that there would be no motivation to combine Robelin and Grbovic however, Both reference contain many similar elements, such as a rectifier, an inverter, a DC link, a capacitor, a motor, etc.  As such, simply attaching the NTC resistor snubber circuit from the positive and negative DC rails onto the system from Grbovic would produce the obvious result of working as a snubber circuit as taught by Robelin (¶0013-¶0034).
Finally, Applicant argues that neither Robelin nor Grbovic teaches protecting active front end thyristors from inrush current, however, not only is this aspect of the invention not claimed, but Robelin explicitly discloses in in ¶0014 how the circuit damps resonance and excessive losses from current and voltage applied.  As such, examiner believes the combination of Grbovic and Robelin to be proper and is maintaining the rejection for claims 1-16.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S.L./Examiner, Art Unit 2846      

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846